           Case 1:18-cr-00044-DAD-BAM Document 52 Filed 01/21/21 Page 1 of 3


 1   LAW OFFICE OF MICHAEL J. AED
     Michael J. Aed SBN 204090
 2
     2115 Kern Street, Suite #1
 3   Fresno, California 93721
     Telephone: (559) 825-4600
 4   Facsimile: (559) 272-8411
     michael@legalaed.com
 5

 6   Attorney for Defendant.
     LINDA EXPOSE
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         Case No.: 1:18CR00044
11                  Plaintiff,
12
     vs.                                               STIPULATION TO CONTINUE JANUARY
                                                       26, 2021 SENTENCING; ORDER
13
     LINDA EXPOSE,
14                                                     DATE: JANUARY 26, 2021
                    Defendant                          TIME: 10:00 A.M.
15                                                     LOCATION: #5
                                                       COURT: HON. JUDGE DALE A. DROZD
16

17                  IT IS HEREBY STIPULATED, by and between the parties hereto, through their

18   respective attorneys of record, that the parties’ January 26, 2021 sentencing hearing may be
19
     continued to 10:00 AM on May 24, 2021.
20
                    The parties (AUSA and Defense Counsel) base this stipulation on good cause as
21
     follows:
22

23                  Linda Expose is currently set for sentencing on January 25, 2021. She is out of

24   custody. She resides in Salida, CA. California is currently monitoring counties in order to assess
25
     the risk of spread of Covid-19 in each county. Fresno County is on the County Monitoring List
26
     for Covid-19 which means that individuals within that county are at an elevated risk of exposure.
27
     Ms. Expose has a documented diagnosis of Sickle Cell Anemia for which she has an
28
           Case 1:18-cr-00044-DAD-BAM Document 52 Filed 01/21/21 Page 2 of 3


 1   uncontroverted disability. Her diagnosis also puts her at an elevated health risk if exposed to
 2
     Covid-19.
 3
                    On or after January 22, 2020 and after a plea was entered on this matter, the
 4
     parties became aware that the Stanislaus County DA’s office had filed a felony complaint, CR-
 5

 6   20-000731, against Ms. Expose on January 13, 2020 alleging a violation of PC 487(d)(1) –

 7   Grand Theft Auto and PC 467a(a) – Insufficient Funds related to an offense date of June 30,
 8
     2017. According to court records, a warrant was issued on or about January 29, 2020. Ms.
 9
     Expose subsequently posted bond on March 2, 2020. The matter was set for arraignment on
10
     March 30, 2020. Due, in part, to Covid-19 concerns, the matter was continued for further hearing
11

12   on July 7, 2020 in the Stanislaus Superior Court. At that time the matter was further continued to

13   August 10, 2020. As of today’s date, a further pre-trial has been scheduled for April 6, 2021.
14
     Defense counsel will continue to try to make contact with her lawyer in Stanislaus County.
15
                    Defense counsel has been coordinating with the AUSA regarding updates on the
16
     new Stanislaus case filing. Defense counsel has been trying to assist Ms. Expose in coordinating
17

18   a disposition of the Stanislaus case that contemplates the plea that has already been reached in

19   this matter. However, because defense counsel has not been appointed or retained to represent
20
     Ms. Expose on the Stanislaus matter, attempts to communicate with representatives from the
21
     DA’s office have been met with negative results. The parties agree that a stipulation is
22
     appropriate in order to allow those issues to be resolved prior to proceeding to sentencing on Ms.
23

24   Expose’s case. The parties will continue to meet and confer about this issue and advise the court

25   of any updates.
26

27

28
           Case 1:18-cr-00044-DAD-BAM Document 52 Filed 01/21/21 Page 3 of 3


 1                  For the reasons stated above, the stipulated continuance will conserve time and
 2
     resources for both parties and the court, and the delay resulting from this continuance shall be
 3
     excluded in the interests of justice pursuant to 18 U.S.C. §3161(h)(7)(A) and §3161(h)(7)(B)(ii).
 4
                    Dated this 21st day of January, 2021
 5

 6                                                    /s/ Justin Gilio

 7                                                     Justin Gilio
                                                       Assistant United States Attorney
 8

 9

10
                    Dated this 21st day of January, 2021.
11

12

13                                                    /s/ Michael J. Aed
14

15
                                                       Michael J. Aed
16                                                     Attorney for Defendant
                                                       LINDA EXPOSE
17

18

19
                                                  ORDER
20

21
            GOOD CAUSE APPEARING, the Court grants the stipulation of the parties. The
22
     sentencing in this matter is hereby continued to May 24, 2021 at 10:00 A.M.
23

24   IT IS SO ORDERED.
25
        Dated:     January 21, 2021
26                                                     UNITED STATES DISTRICT JUDGE
27

28
